DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
Response to Amendment
This communication is in response to the amendment filed on 01/14/2022.
Claims 1, 3-4 and 6-12 are pending. 
Claims 2, 5 and 13 are cancelled.
Claims 1and 12 are further amended.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, pages 7-12, claims 1 and 12, filed on 01/14/2022. Applicant argues that the prior art fails to teach or suggest the following claim limitations, “adding, by the application server, a domain associated with the second network entity based on an identification of error code received from the at least one telephone system” and “providing 
Examiner’s ResponseWith regards to applicant’s arguments regarding 35 USC 103, pages 7-12, claims 1 and 12, filed on 01/14/2022, have been fully considered but they are not persuasive. 
With regards to claim limitation, “adding, by the application server, a domain associated with the second network entity based on an identification of error code received from the at least one telephone system” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to claim limitation, providing the at least one SIP trunk service, based on the added domain to the at least one telephone system via the second access node, by the application server connected to the second network entity”, Veenstra discloses (0045/0070) a private branch exchange (PBX) telephone system which provides user communication services associated with trunking capabilities using a session initiation protocol (SIP) terminal. Veenstra further discloses (0061/0068) the trunking services being hosted via an application server connected via IMS core which is managed via session border controllers such as a second session controller. Veenstra also discloses the trunking service implemented based on SIP protocol and domain. Therefore the Examiner believes that Veenstra does teach or suggest a network based telephone system configured to provide SIP format trunking services configured for domain access via an application server.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Veenstra (US20110113141) in view of Wiley (US20150373061) and in further view of Atarius (US20100303012).
As to claim 1, Veenstra teaches a method of providing at least one SIP trunk service to at least one telephone system by an application server over a network, (¶0002 services based on SIP; ¶0034 Telephone Network (PSTN) service provisioning system; ¶0039 providing the desired service,  implemented as an IP telephone or a soft IP phone; ¶0070 trunk service hosted by an application server) the method comprising: establishing a connection between at least one telephone system and a first network entity of the network via a first access node, (¶0053 control node  providing subscriber access to the network; ¶0079 call connection is established between the first terminal) wherein said first network entity is a Primary Enterprise Access Session Border Controller (PR-ESBC) and is connected to an application server; (¶0017 access session border controller (A-SBC); ¶0034 IMS is provided by a border network control node such as a session border controller (SBC); ¶0036 IMS core connected to a number of trusted application servers; ¶0044 enterprise network, SBC; ¶0058 border control entity, e.g. a SBC; ¶0059 first SBC) availing at least one SIP trunk service, by the at least one telephone system via the first access node, from the application server connected to the first network entity; (¶0002 services based on SIP; ¶0034 Telephone Network (PSTN) service provisioning system; ¶0039 providing the desired service,  implemented as an IP telephone or a soft IP phone; ¶0070 trunk service hosted by an application server; ¶0079 call connection is established between the first terminal) establishing a connection between the at least one telephone system and a second network entity of the network via a second access node (¶0034 IMS platform (core)  for a Public Switched Telephone Network (PSTN); ¶0048 establishment of a call session between terminals; ¶0059 second terminal; ¶0061 connection to the IMS core is managed by a second SBC) wherein the second network entity is a Secondary Enterprise Access Session Border Controller (GR-ESBC), (¶0017 access session border controller (A-SBC); ¶0044 enterprise network, SBC; ¶0058 border control entity, e.g. a SBC;  ¶0054 border control entity; ¶0061 second SBC) wherein said second network entity is connected to the application server; (¶0058 border control entity, e.g. a SBC;  ¶0054 border control entity; ¶0061 second SBC) transmitting a signaling request to avail the at least one SIP service, by the at least one telephone system via the second access node, to the application server connected to the second network entity; (¶0012 signaling request; ¶0013 request, associated with the SIP request; ¶0018 request message (signaling message); ¶0036 forwards the request; ¶0041 routing signaling messages to  application servers; ¶0047 SIP client, services; ¶0059 second terminal; ¶0061 connection to the IMS core is managed by a second SBC) configuring the at least one telephone system to avail at least one SIP trunk service, via the second access node, from the application server connected to the second network entity; (¶0002 services based on SIP; ¶0017 access session border controller (A-SBC); ¶0034  IMS platform, for a Public Switched Telephone Network (PSTN), service provisioning system; ¶0045 IMS configured; ¶0061 managed by a second SBC;  ¶0070 trunk service hosted by an application server) processing, by the application server connected to the second (¶0048 system  comprise a call stateless application server (CSAS)  which is connected to the IMS core and is configured to manage the integrity of the SIP messages; ¶0050 CSAS  configured to check the integrity of signaling messages) and providing the at least one SIP trunk service, based on the added domain to the at least one telephone system via the second access node,  (¶0045 PBX  (private branch exchange) trunk SIP session; collection of trunks configured with the domain; ¶0061 service-enabled  by a second SBC; ¶0070 trunk service hosted by an application server; ¶0073 allowing trunking services) by the application server connected to the second network entity. (¶0008 application server in a second service provisioning network; ¶0061 IMS and its connection to the core is managed by a second SBC; ¶0068 application server connected to the IMS core).
Although Veenstra teaches the method recited above, wherein Veenstra fails to expressly teach checking, dynamically, by the at least one telephone system, connectivity with the first network entity via the first access node and in an event the connectivity between the at least one telephone system and the first network entity via the first access node fails.
Wiley, however discloses, checking, dynamically, by the at least one telephone system, connectivity with the first network entity via the first access node; (¶0007 telephony network; ¶0126 network element and  session controllers; ¶0158 identify connection path between two network elements,  network element itself,  or component; ¶0319 constantly monitor the network; evaluate the line state at and between each the connection points) in an event the connectivity between the at least one telephone system and the first network entity via the first access node fails, (¶0121 telephone system, connections for a network communications device(s);  ¶0201 network failure; ¶0324 network link failure; ¶0326 failing connection  ¶0400 failing access node).
Thus given the teachings of Wiley it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Wiley and Veenstra for checking network connection to detect network and/or device failures. One of ordinary skill in the art would be motivated to allow for implementing a call control engine to ping network access nodes to determine how data and information are flowing within the network and which access nodes are available. (See Wiley para 0400)
Although the combination of Veenstra and Wiley teach the method recited above, wherein the combination of Veenstra and Wiley fail to expressly teach adding, by the application server, a domain associated with the second network entity based on an identification of error code received from the at least one telephone system.
Atarius, however discloses, adding, by the application server, a domain associated with the second network entity based on an identification of error code received from the at least one telephone system; (¶0011 second mobile device over  domain; ¶0013 receiving an error message; ¶0058 SCC AS  matches the held session and the incoming circuit switched call (and) establishing domain; ¶0061 error code can be sent in a body  error message; select domain; ¶0077 selected domain; domain initiated;  utilizes different domain; ¶0109 Mobile Telecommunication System).
Thus given the teachings of Atarius it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Atarius, Veenstra Wiley for an application server adding second network domain based on receiving error message. One of ordinary skill in the art would be motivated to allow (See Atarius para 0040)
As to claim 3, the combination of Veenstra, Wiley and Atarius teach the method recited in claim 1, wherein Veenstra further teaches the method as claimed in claim 1, wherein the first access node and the second access node are based on the Session Initiation Protocol (SIP). (¶0002 network systems protocol based on SIP; ¶0037 SIP client, terminals 102-112 are used as end-point connections). 
As to claim 4, the combination of Veenstra, Wiley and Atarius teach the method recited in claim 1, wherein Veenstra further teaches the method as claimed in claim 1, wherein the at least one telephone system is one of a Private Branch Exchange (PBX), a Unified Border Element (UBE) and a Unified Communications Manager (UCM). (¶0034 Telephone Network; ¶0035 network, private branch exchange). 
As to claim 6, the combination of Veenstra, Wiley and Atarius teach the method recited in claim 1, wherein Veenstra further teaches the method as claimed in claim 1, wherein configuring the at least one telephone system to avail the at least one SIP trunk service, via the second access node, from the application server connected to the second network entity (¶0034 IMS-based system for a Public Switched Telephone Network (PSTN); ¶0037 IMS configured; ¶0045 Trunk SIP session;  ¶0059 second terminal; ¶0061 connection to the IMS core is managed by a second SBC; ¶0071 trunk service)
Although Veenstra teaches the method recited above, wherein Veenstra fails to expressly teach further comprises executing, at the at least one telephone system, at least one of a transmission control protocol (TCP) or user datagram protocol (UDP).
Wiley, however discloses, further comprises executing, at the at least one telephone system, at least one of a transmission control protocol (TCP) or user datagram protocol (UDP). (¶0031 Transmission Control Protocol (TCP); ¶0121 telephone system, using real-time transport protocol; ¶0336 User Datagram Protocol (UDP)).
Thus given the teachings of Wiley it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Wiley and Veenstra for utilizing transmission control protocol (TCP) and/or user datagram protocol (UDP) One of ordinary skill in the art would be motivated to allow for retransmission of data/packets due to lost packets and to avoid network congestion.  (See Wiley para 0276/0328)
As to claim 7, the combination of Veenstra, Wiley and Atarius teach the method recited in claim 1, wherein Wiley further teaches the method as claimed in claim 6, wherein the at least one telephone system avails the at least one SIP trunk service, via the second access node, from the application server connected to the second network entity based on the IP address of the second network entity. (¶0386 allow a connection to an IP address or other network address located outside of the customer network; second network).
Thus given the teachings of Wiley it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Wiley and Veenstra for SIP trunk services via an application server and access node connection. One of ordinary skill in the art would be motivated to allow for secure and faster than in-band signaling. (See Wiley para 0006)
As to claim 8, the combination of Veenstra, Wiley and Atarius teach the method recited in claim 1, wherein Veenstra further teaches The method as claimed in claim 1, wherein the (¶0017 access session border controller (A-SBC); ¶0034 IMS(core) is provided by a border network control node such as a session border controller (SBC); ¶0036 IMS core connected to application servers;  Call/Session Control Functions (CSCF); ¶0058 border control entity, e.g. a SBC; I-BCF (Interconnect Border Control Function); ¶0061 second SBC).
As to claim 9, the combination of Veenstra, Wiley and Atarius teach the method recited in claim 1, wherein Veenstra further teaches the method as claimed in claim 1, wherein the at least one SIP service is a calling service. (¶0019 service-enabled terminal, comprise at least call service; ¶0047 service-enabled user terminal; SIP client in the service).
As to claim 10, the combination of Veenstra, Wiley and Atarius teach the method recited in claim 9, wherein Veenstra further teaches the method as claimed in claim 9, wherein the first access node and the second access node are based on the Voice over Internet Protocol (VoIP). (¶0037 terminals configured for supporting VoIP services (format); ¶0061 first and second terminal; ¶0062 service-enabled terminal, VoIP application; ¶0082 VoIP, signaling protocols).
As to claim 11, the combination of Veenstra, Wiley and Atarius teach the method recited in claim 1, wherein Wiley further teaches the method as claimed in claim 1, wherein the at least one telephone system checks, dynamically, connectivity with the first network entity via the first access node a at regular interval of time. (¶0319 constantly monitor the network; evaluate the line state at and between each the connection points; ¶0326 sample the quality of the physical connection at regular intervals). 
Thus given the teachings of Wiley it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Wiley and Veenstra for checking connectivity at regular intervals. One of ordinary skill in the art would be motivated to allow for collect and store historical network performance information and utilize such information to monitor trends in the network and automatically alter network operation to enable network operators to reconfigure the network.  (See Wiley para 0118)
As to claim 12,  Veenstra teaches a system for providing at least one SIP trunk service to at least one telephone system by an application server over a network, (¶0002 services based on SIP; ¶0034 Telephone Network (PSTN) service provisioning system; ¶0039 providing the desired service,  implemented as an IP telephone or a soft IP phone; ¶0070 trunk service hosted by an application server) the system comprising: an application server connected to a network via at least one network entity and configured to provide at least one SIP trunk service to at least one telephone system over the network; (¶0034 IMS platform (core)  for a Public Switched Telephone Network (PSTN); ¶0048 establishment of a call session between terminals; ¶0059 second terminal; ¶0061 connection to the IMS core is managed by a second SBC) the at least one network entity connected to the application server and configured to route the at least one SIP trunk service to the at least telephone system; (¶0034 IMS platform (core)  for a Public Switched Telephone Network (PSTN); ¶0041 routing information for routing signaling messages; ¶0047 SIP client  service; ¶0070 trunk service hosted by an application server) at least one telephone system configured to: establish a connection with a first network entity of the network via a first access node (¶0053 control node  providing subscriber access to the network; ¶0079 call connection is established between the first terminal) wherein the first network entity is a Primary Enterprise Access Session Border Controller (PR-ESBC); (¶0017 access session border controller (A-SBC); ¶0034 IMS is provided by a border network control node such as a session border controller (SBC); ¶0044 enterprise network, SBC; ¶0058 border control entity, e.g. a SBC; ¶0059 first SBC) and avail at least one SIP trunk service, via the first access node, from the application server connected to the first network entity; (¶0002 services based on SIP; ¶0034 Telephone Network (PSTN) service provisioning system; ¶0039 providing the desired service,  implemented as an IP telephone or a soft IP phone; ¶0070 trunk service hosted by an application server; ¶0079 call connection is established between the first terminal) establish a connection with a second network entity of the network via a second access node, (¶0048 establishment of a call session between terminals; ¶0059 second terminal; ¶0061 connection to the IMS core is managed by a second SBC) wherein the second network entity is a Secondary Enterprise Access Session Border Controller (GR-ESBC); (¶0017 access session border controller (A-SBC); ¶0044 enterprise network, SBC; ¶0058 border control entity, e.g. a SBC;  ¶0054 border control entity; ¶0061 second SBC) transmit a signaling request to avail the at least one SIP service, via the second access node, to the application server connected to the second network entity; (¶0012 signaling request; ¶0013 request, associated with the SIP request; ¶0018 request message (signaling message); ¶0036 forwards the request; ¶0041 routing signaling messages to  application servers; ¶0047 SIP client, services; ¶0059 second terminal; ¶0061 connection to the IMS core is managed by a second SBC) the application server further configured to:  process the signaling request received from the at least one telephone system via the second access node; (¶0048 system  comprise  application server  which is connected to the IMS core and is configured to manage the integrity of the SIP messages; ¶0050 CSAS  configured to check the integrity of signaling messages) and provide the at least one SIP trunk service based on the added domain to the at least one telephone system via the second access node; (¶0045 PBX  (private branch exchange) trunk SIP session; collection of trunks configured with the domain; ¶0061 service-enabled  by a second SBC; ¶0070 trunk service hosted by an application server; ¶0073 allowing trunking services) and the at least one telephone system implements a configuration to avail at least one SIP trunk service, via the second access node, (¶0002 services based on SIP; ¶0010 terminal being configured to execute one or more services; ¶0059 second terminal;  ¶0073 trunking services) from the application server connected to the second network entity. (¶0008 application server in a second service provisioning network; ¶0061 IMS and its connection to the core is managed by a second SBC; ¶0068 application server connected to the IMS core).
Although Veenstra teaches the method recited above, wherein Veenstra fails to expressly teach check, dynamically, connectivity with the first network entity via the first access node and in an event the connectivity with the first network entity via the first access node fail.
Wiley, however discloses, check, dynamically, connectivity with the first network entity via the first access node; (¶0007 telephony network; ¶0126 network element and  session controllers; ¶0158 identify connection path between two network elements,  network element itself,  or component; ¶0319 constantly monitor the network; evaluate the line state at and between each the connection points) in an event the connectivity with the first network entity via the first access node fails, (¶0121 telephone system, connections for a network communications device(s);  ¶0201 network failure; ¶0324 network link failure; ¶0326 failing connection; ¶0400 failing access node).
Thus given the teachings of Wiley it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Wiley and Veenstra for checking network connection to detect network and/or device failures. One of ordinary skill in the art would be motivated to allow for utilizing predictive algorithms that trend performance information may recognize that a link is failing and systematically re-route traffic to an optimum link while managing the quantity and quality of the calls. (See Wiley para 0201)
Although the combination of Veenstra and Wiley teach the method recited above, wherein the combination of Veenstra and Wiley fail to expressly teach
Atarius, however discloses, add a domain associated with the second network entity based on an identification of error code received from the at least one telephone system; (¶0011 second mobile device over  domain; ¶0013 receiving an error message; ¶0058 SCC AS  matches the held session and the incoming circuit switched call (and) establishing domain; ¶0061 error code can be sent in a body  error message; select domain; ¶0077 selected domain; domain initiated;  utilizes different domain; ¶0109 Mobile Telecommunication System).
Thus given the teachings of Atarius it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Atarius, Veenstra Wiley for an application server adding second network domain based on receiving error message. One of ordinary skill in the art would be motivated to allow for implementing a signal reduction/idle mode in the header of the error message.  (See Atarius para 0013)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454